Citation Nr: 0501455	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to June 
1950, and from October 1950 to December 1951.  The veteran 
served in Korea from February 3, 1951 to November 5, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied service connection 
for PTSD.

At an April 2003 videoconference hearing at the RO in 
Muskogee, Oklahoma before the undersigned Veterans Law Judge, 
the veteran gave testimony in support of his claim of service 
connection for PTSD.  A copy of the hearing transcript has 
been associated with the claims file. 

In September 2003, the Board remanded the veteran's claim to 
the RO in Muskogee, Oklahoma for additional development.  


FINDING OF FACT

The veteran has PTSD that is as likely as not attributable to 
his military service experience in Korea.  


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing PTSD in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (1994) (DSM-IV), (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a) (2004).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, or if 
the veteran in fact did engage in combat with the enemy but 
the claimed stressor is not related to such combat, then the 
veteran's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor. Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as the result of 
traumatic experiences he endured while serving in Korea for 
11 months.  His experiences included seeing dead American and 
enemy soldiers while in combat in Korea, seeing dead and 
injured Korean children, and having his childhood friend, F. 
H., shot by a sniper.  He maintains that he had landed in 
Pusan, Korea, and that he saw and witnessed air strikes and 
various atrocities in small towns from Taegyo to Hwanggyo, 
Korea.  

Service medical records are devoid of any subjective 
complaints or clinical findings of PTSD.  These records, 
along with the veteran's DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, reflects that his last duty assignment was with 
the 5th Armored Division.  The veteran had also served with 
the 74th Engineers Battalion, High Explosives Company, as 
well as with Company A of the 5th Quartermaster Battalion.  
He was awarded two Bronze Service Stars and the Korean 
Service Medal.  

VA and private outpatient reports, dated from March 1992 to 
April 2002, indicate that the veteran had served with the 
74th Engineer Construction Battalion.  The veteran indicated 
that his job driving a jeep for a commander required him to 
visit the front lines, and that he had to also visit the 
field to distribute heavy equipment.  He mentioned several 
times that he had had a friend, F.H., who was shot by a 
sniper in Korea, and that he saw dead bodies of both American 
and enemy soldiers.  After a mental status evaluation of the 
veteran, by both VA and a private social worker in April 
2002, diagnoses of chronic PTSD based, in part, on the 
wounding of the veteran's friend, F.H., were recorded. 

In his notice of disagreement, received by the RO in July 
2002, the veteran reported that while he was assigned to the 
74th Engineer Construction Battalion, he had received two 
Presidential Unit Citations.  

At an April 2003 videoconferencing hearing before the 
undersigned Veterans Law Judge, the veteran gave testimony in 
support of his claim which is consistent with that previously 
reported in this decision. 

In September 2003, the Board remanded the claim to the RO for 
additional development to include, but not limited to, 
verification of the veteran's stressors by the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(previously knows as the United States Army and Joint 
Services Environmental Support Group), and also to contact 
the National Personnel Records Center (NPRC) and service 
department to determine if any of the veteran's service 
personnel records were available and to verify his period of 
service in Korea.  

In March 2004 and in response to the Board's September 2003 
remand, the RO sent the veteran a letter requesting him to 
provide additional information in support of his claim for 
PTSD.  That same month, the veteran indicated that while 
stationed with the "74th Engineers," which was attached to 
the "8th Army" at Teague, Korea, he heard that a lifelong 
friend, Sergeant F. H. of the "2nd Division" in Korea had 
been shot by a sniper in approximately June or July 1951.  
The veteran indicated that his unit was at or near Teague, 
Korea at the time he learned that F. H. had been shot, and 
that he did not have any information on the location of F. 
H's unit. 

In response to the Board's remand in March 2004, the NPRC 
indicated that the veteran's service personnel records were 
not available because they had presumably been destroyed by a 
fire at the NPRC in 1973.  In April 2004, the NPRC further 
indicated that a search from alternative sources indicated 
that reports of the 74th Engineer Combat Battalion did not 
list a company "HE," and that a search of morning reports 
of all companies of that unit (HQ & HQ CO, and Companies A, 
B, C and "Med Det.") from November 1 to December 31, 1950 
and from October 15 to December 6, 1951 were negative for any 
findings relating to the veteran as joining, departing, or 
assigned to that unit (the unit was noted to have been in 
Korea at that time).  In a May 2004 response, the NPRC 
reported that the veteran was assigned to the 74th Engineer 
Heavy Equipment Company in Korea from February 3, 1951 to 
November 5, 1951.  

In May 2004, the USASCRUR reported that they were unable to 
locate 1951 unit records for the "44th" Engineer Heavy 
Equipment Company ("44th" Eng. Hvy. Equip. Co.) at the 
National Archives and Records Administration (NARA) in 
College Park, Maryland.  However, the available casualty 
files listed Corporal (CPL) F. H. as seriously wounded in 
action (WIA) by missile on September 20, 1950.  CPL F. H. was 
assigned to the 32nd Infantry Regiment (32 Info Regt), was 
treated and returned to duty (RTD).  CPL F. H.'s and the 
veteran's homes of record were listed in Arkansas. 

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD.  Although the 
veteran did not receive an award indicative of his 
participation in combat, the Board finds that the record 
contains credible supporting evidence that the veteran's 
claimed in-service stressor that his childhood friend, F. H., 
was wounded by enemy fire during active service in Korea in 
September 1950, actually occurred.  In several statements 
since he originally filed a claim for service connection for 
PTSD in February 2002, the veteran identified numerous in-
service stressors such as combat, seeing dead and injured 
individuals, and having his childhood friend, F. H., shot.  
Since that time, the veteran has maintained that his PTSD is 
related to the several in-service stressors discussed above, 
primarily the serious wounding of his childhood friend, F. 
H..  As such, in its role as fact finder, the Board finds the 
veteran to be a credible historian, especially in light of 
the verification of the wounding of F. H, by USASCRUR.  The 
Board notes that the veteran did not claim to witness the 
wounding; nor did he even serve in the same unit as his 
childhood friend.  Nevertheless, examiners, both private and 
VA, have concluded that the development of PTSD is due, in 
part, to this incident.  The sufficiency of the stressor 
events and the diagnosis are medical determinations that the 
Board must rely on medical practitioners to make.  The Board 
notes that an award of service connection for PTSD based on 
the veteran's hearing about the wounding of his childhood 
friend, who served in a different unit, seems to be somewhat 
tenuous.  However, examiners clearly appear to have accepted 
this stressful experience as part of what underlies the onset 
of the veteran's PTSD.  In light of the binding precedent of 
Suozzi and Pentecost, and with resolution of reasonable doubt 
in the veteran's favor, the claim of service connection for 
PTSD is granted.  


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


